40 F.3d 1248
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rolland CARTER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent,andDepartment of the Army, Intervenor.
No. 93-3216.
United States Court of Appeals, Federal Circuit.
May 17, 1993.

56 M.S.P.R. 321 [on remand to 62 M.S.P.R. 393].
REMANDED.

ON MOTION
ORDER

1
The Merit Systems Protection Board moves to remand this case so that the Board may reconsider its decision.  The other parties do not oppose.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion for remand is granted.